Citation Nr: 0946260	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In August 2006, 
the RO denied service connection for bilateral hearing loss.  
The Veteran filed a notice of disagreement with this decision 
in December 2006, and after a statement of the case was sent 
in July 2007, submitted a VA-Form 9 substantive appeal in 
August 2007.  The RO denied service connection for tinnitus 
in March 2007 and confirmed the previous denial of bilateral 
hearing loss; the notice letter for this rating decision was 
dated on April 4, 2007.  The Veteran filed a notice of 
disagreement with this decision in August 2007, and after a 
statement of the case was received in November 2007, filed a 
VA-Form 9 substantive appeal on April 1, 2008 (within one 
year of the rating decision notice denying tinnitus).  

The Veteran was scheduled for a Board hearing on May 19, 
2009.  The Board received written notice from the Veteran on 
May 18, 2009 that he wished to cancel the hearing and proceed 
without rescheduling.

The Board remanded this case for additional development in 
June 2009.  While the directives of the remand were followed, 
the medical opinion provided was unhelpful in deciding this 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus from exposure to acoustic trauma in service.  
Personnel records confirm that the Veteran served in the 
United States Navy aboard the USS Taylor (DD-468) during 
combat operations in Vietnam from March 1966 to April 1966 
and May 1967 to October 1967.  The USS Taylor provided naval 
gunfire support during this time.  The Veteran indicated that 
he was near loud guns during shore bombardment and around 
loud boilers.  He also noted noise exposure in the military 
from welding and telecommunications.  Thus, exposure to 
acoustic trauma in service is shown.
 
A July 2009 VA examination report also notes that the Veteran 
had 20 years of occupational noise after service while 
working as a welder during which time hearing protection was 
not used.

A July 2009 VA examination report shows the Veteran has 
hearing loss for VA purposes and also shows a diagnosis of 
recurrent tinnitus.  The audiologist was asked to provide an 
opinion on the etiology of the hearing loss and tinnitus 
diagnoses in conjunction with a review of the claims file.  
The examiner noted that the service treatment records showed 
normal hearing on both enlistment and discharge with a 
whispered speech test of 15/15 and commented that these tests 
were unreliable because they were insensitive to high 
frequency loss.  Therefore, the examiner found that it could 
not be determined if the current hearing loss and tinnitus 
began during military service without resorting to 
speculation.

The Veteran has asserted that he has suffered from bilateral 
hearing loss and tinnitus since his service.  He is competent 
to state that he has had trouble hearing or experiences 
constant ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, the Veteran is not competent 
to offer a medical opinion on the etiology of his hearing 
loss and tinnitus disabilities.  A significant factor 
weighing against his claim is his 20 years of occupational 
noise exposure after service.  This in comparison to his 
lesser period of exposure to acoustic trauma in service is 
not favorable to the claim.  Thus, a medical opinion is still 
necessary to resolve this matter.  The rationale offered by 
the audiologist as to why an opinion could not be provided 
without resorting to speculation is not helpful.  While the 
audiologist noted that whisper voice tests are unreliable, 
the requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  VA regulation 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service. Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  In other words, the audiological medical 
opinion should state whether it is at least as likely as not 
that the Veteran's hearing loss and tinnitus are related to 
his exposure to acoustic trauma in service (not necessarily 
to any hearing loss diagnosis in service).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation to determine 
whether it is at least as likely as not 
that the Veteran's current hearing loss 
and tinnitus diagnoses are related to his 
exposure to acoustic trauma in service 
(notwithstanding the lack of reliable 
audiometric evaluation during service). 

A rationale for all opinions offered must 
be provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  After conducting any additional 
development deemed necessary, if any of 
the benefits sought remain denied, issue 
the Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


